          Case 2:18-cv-02210-KHV Document 95 Filed 04/29/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

ANNIE LUCILE LIVINGSTON,                    )
                                            )
                         Plaintiff,         )                      CIVIL ACTION
                                            )
v.                                          )                      No. 18-2210-KHV
                                            )
UNIVERSITY OF KANSAS HOSPITAL               )
ASSOCIATION,                                )
                                            )
                         Defendant.         )
____________________________________________)

                                MEMORANDUM AND ORDER

       Annie Lucile Livingston filed suit against the University of Kansas Hospital Association,

alleging that it discriminated against her on the basis of race and religion in violation of Title VII

of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq., and retaliated against her

for filing this lawsuit. On March 25, 2020, the Court sustained defendant’s motion for summary

judgment on all claims. Plaintiff appealed. See Notice Of Appeal (Doc. #90) filed April 23, 2020.

This matter is before the Court on plaintiff’s Motion To Proceed Without Prepayment Of Fees

(Doc. #91) and plaintiff’s Motion For Appointment Of Counsel And Declaration Of Good Faith

Efforts To Obtain Counsel (Doc. #92), both filed April 23, 2020. For reasons stated below, the

Court sustains plaintiff’s motion to proceed without prepayment of fees and overrules her motion

to appoint counsel.

I.     Motion To Proceed Without Prepayment Of Fees (Doc. #91)

       Based on plaintiff’s affidavit which indicates that her monthly expenses significantly

exceed her monthly income, the Court is satisfied that under Rule 24(a)(1)(A), Fed. R. App. P.,

plaintiff financially qualifies to proceed without prepayment of fees. In addition, the Court finds

that plaintiff’s appeal is taken in good faith. See Fed. R. App. P. 24(a)(4)(B); Coppedge v. United
          Case 2:18-cv-02210-KHV Document 95 Filed 04/29/20 Page 2 of 2




States, 369 U.S. 438, 448 (1962) (good faith is objective standard measured by whether appeal is

“frivolous” or lacks “rational argument on the law or facts”). Accordingly, the Court sustains

plaintiff’s motion to proceed without prepayment of fees.

II.    Motion To Appoint Counsel (Doc. #92)

       Plaintiff requests that the Court appoint counsel for her on appeal. Because plaintiff has

already filed a notice of appeal, she should direct her request to the Tenth Circuit Court of Appeals.

Accordingly, the Court overrules plaintiff’s request.

       IT IS THEREFORE ORDERED that plaintiff’s Motion To Proceed Without Prepayment

Of Fees (Doc. #91) filed April 23, 2020 is SUSTAINED.

       IT IS FURTHER ORDERED that plaintiff’s Motion For Appointment Of Counsel And

Declaration Of Good Faith Efforts To Obtain Counsel (Doc. #92) filed April 23, 2020 is

OVERRULED.

       Dated this 29th day of April, 2020 at Kansas City, Kansas.

                                                        s/ Kathryn H. Vratil
                                                        KATHRYN H. VRATIL
                                                        United States District Judge




                                                 -2-
